DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 9, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the SIM card identifier” in line 1;
Claim 7 recites the limitation "a first link" in line 1;
Claim 9 recites the limitation “the second link” in line 2;
Claim 11 recites the limitation “the signal reliability event data” in line 2;
There is insufficient antecedent basis for this limitation in the claim.
Claim 12, it is unclear whether “an external server” is the same as “the remote server” in claim 6.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al U.S. Patent # 7,995,494 in view of SHEN et al PG PUB 2012/0278654.
Re Claims 1, 14 and 15, Habib et al teaches in figure1, a Residential Gateway 104 (a host device includes processor/cellular module) for detecting and collecting (accumulating the data…regarding prior signal reliability) a video quality measurements (a signal reliability event) based on a configurable threshold (an event threshold) and reporting back to a central server (a remoter server) when the measurement exceeds the configurable threshold (See col. 4, lines 32-58) wherein the gateway 104 includes a wireless transceiver 302 (a modem…cellular communication capabilities to the host device) for monitoring the signal quality measurement via a cellular network and a controller 306 (a cellular module) for supporting cellular technologies (See col. 3, lines 32-50) wherein based on the statistics the central server configures a second threshold (adjusting….the event threshold…accumulated data), transmits the second threshold to the Gateway 104 to update (updating…adjusted event threshold) the configurable threshold.  Habib et al fails to explicitly teach, “the remote server” issuing a command and restarting the cellular module.  However, SHEN et al teaches in figure 4, wherein based on a service failure step 430, a Wireless network management transmits a reboot instruction (restarting…module) to a cable modem step 450 [0029, 0040-0041].  By combining teachings, the controller (cellular module) supporting the cellular technology would have received a rebooting instruction from the central server to reset the gateway 
Re Claim 6, Habib et al teaches the controller supports the wireless technology.  The wireless technology would have enabled the gateway to establish a wireless connection (a first link) to transmitting the report (the signal reliability event) to the central server via the wireless transceiver (the modem).
Re Claim 13, the wireless transceiver (the modem) is coupled to the controller (cellular module).
Claims 2, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al U.S. Patent # 7,995,494 in view of SHEN et al PG PUB 2012/0278654 as applied to Claim 1 above and further in view of KNAPP et al PG PUB 2014/0269364.
Re Claim 2, Habib et al in view of SHEN et al fails to explicitly “the signal reliability” comprises a signal strength.  KNAPP et al teaches a mobile information collection component that collects and stores RSSI from radio nodes [0030].  By combining the teachings, the central server in Habib et al would have collected RSSI measurements for the wireless Gateway.  One skilled in the art would have been motivated to have collected RSSI of the gateway for reliability.  Therefore, it would have been obvious to one skilled in the art to have combined the teachings.

Re Claim 9, examiner takes notice, encrypting and sending encrypted data provides security.
Re Claim 10, examiner takes notice, authenticating the host device with the remote device initiates a service to be monitored.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Habib et al U.S. Patent # 7,995,494 in view of SHEN et al PG PUB 2012/0278654 as applied to Claim 1 above and further in view of NARAYANAN PG PUB 2013/0165117.
Re Claim 3, Habib et al in view of SHEN et al fails to explicitly teach the remote server providing at least SIM identifier, IMEI, and ICCID.  However, NARAYANAN teaches a database includes a SIM data (identifier), IMEI, and ICCID to differentiate between different mobiles.  One skilled in the art would have been motivated to have associated different SIM identifier, IMEI, and ICCID to differentiate between mobiles with the collected quality parameters.   Therefore, it would have been obvious to one skilled in the art to have combined the teachings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 5712723088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHI HO A LEE/           Primary Examiner, Art Unit 2472